Case 4:19-cv-00299-SDJ-KPJ Document 21 Filed 04/08/20 Page 1 of 2 PageID #: 153




                            UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION

 SYLVIA GONZALEZ,

                       Plaintiff,
 v.                                                    Case No.: 4:19-cv-00299-ALM-KPJ

 VERIZON and EXPERIAN INFORMATION
 SOLUTIONS, INC.,

                       Defendants.


                       STATUS REPORT REGARDING ARBITRATION

        Plaintiff Sylvia Gonzalez and Defendant Cellco Partnership d/b/a Verizon Wireless, are

 still actively working together on this matter. The parties are unfortunately having complications

 due to the Covid-19 pandemic. Plaintiff’s counsel reached out to Defense counsel for an update

 today on Cellco’s availability to complete the pre-mediation arbitration, but has not received a

 response as of the filing of this Status report. As Plaintiff understands it, all attorneys involved

 are now working from home. Plaintiff’s staff is currently having to home school children during

 the day due to mandatory shelter in place orders.            Defendant’s counsel is dealing with

 complications on its side as well.

        The American Arbitration Association is the association/company agreed to by the

 parties to handle this arbitration. Plaintiff will be able to provide this court with their file number

 within thirty days of today’s date. AAA is still operating during the pandemic and is moving to

 as many online tools as possible. However, they currently have very limited access to their

 offices. The parties plan to work through the current pandemic as best possible under the

 circumstances and take advantage of all online and video streaming opportunities when possible.

 Filed April 8, 2020
Case 4:19-cv-00299-SDJ-KPJ Document 21 Filed 04/08/20 Page 2 of 2 PageID #: 154




                                            Respectfully Submitted,

                                            /s/Jonathan Raburn
                                            Jonathan Raburn
                                            ATTORNEY FOR PLAINTIFF
                                            Louisiana Bar Roll No. 28728
                                            McCarty & Raburn, A Consumer Law Firm, PLLC
                                            2931 Ridge Rd, Suite 101 #504
                                            Rockwall, TX 75032
                                            jonathan@geauxlaw.com
                                            Telephone: 225-412-2777

                                            /s/ Dennis McCarty
                                            Dennis McCarty
                                            ATTORNEY FOR PLAINTIFF
                                            Mississippi Bar No. 102733
                                            Federal Bar No. 993800
                                            McCarty & Raburn, A Consumer Law Firm, PLLC
                                            2931 Ridge Rd, Suite 101 #504
                                            Rockwall, TX 75032
                                            dennismccartylaw@gmail.com
                                            Telephone: 817-704-3375
                                            Fax (817) 887-5069

                                            ATTORNEYS         FOR     PLAINTIFF      SYLVIA
                                            GONZALEZ



                                CERTIFICATE OF SERVICE

        I hereby certify that on April 8, 2020, the forgoing document was electronically served
 via the Court’s CM/ECF system on counsel of record for all parties in accordance with the
 Federal Rules of Civil Procedure.


                                            /s/ Jonathan Raburn
                                            Jonathan Raburn
